Title: From George Washington to Philemon Dickinson, 1 March 1781
From: Washington, George
To: Dickinson, Philemon


                  
                     
                     Dear Sir
                     Head Quarters, New Windsor 1st March 1781
                  
                  Having been under the necessity of making a very considerable temporary detachment from the Army in this Vicinity and from the Jersey line, I think it not improbable that the Enemy may endeavor to take advantage of our weakness and enterprise some thing against the Highland posts or make an incursion into Jersey—I have given notice to the Militia of the neighbouring Counties of this State to hold themselves in perfect readiness, and I think it expedient that those of Jersey should be put under similar orders—You were pleased to inform me in yours of the 29th January that this power is vested in you during the recess of the Legislature—You will therefore oblige me by issuing your orders generally for this purpose and directing the Beacons and other signals of Alarm to be put in a state of making immediate communication to the Country of an incursion of the Enemy.  I think it will be necessary (if you are not already there) that you should be in Jersey yourself, untill we see whether the enemy make any demonstrations of an offensive movement.
                  I shall set out for Rhode Island to morrow.  You will therefore direct any letters of intelligence to Majr Genl Heath at West point in my absence.  I am &c.
                  
               